DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Necessitated by Amendment
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Carfi et al., US9683022B2.
Carfi et al. teach Human cytomegalovirus strain Merlin glycoprotein B (Carfi et al., US9683022B2, SEQ ID# 21, column 10, lines 7-8). See comparison sheet.
The sequence shows a 100% match to present SEQ ID# 46.
Thus, the sequence is anticipated by Carfi et al.

A new rejection is made following the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carfi et al. as applied to claim 1 above.
Carfi et al. teach Human cytomegalovirus strain Merlin glycoprotein B (Carfi et al., US9683022B2, SEQ ID# 21, column 10, lines 7-8).
The sequence shows a 100% match to present SEQ ID# 46.
Carfi et al. do not teach composition of claim 7 or not comprising any SEQ ID# listed in claim 8.
One of ordinary skill in the art at the effective time of filing would know that proteins are used in compositions and that they are normally diluted to be in solution and been motivated to do so because that is one way proteins are stored and used in the lab. 
While the negative limitation is not suggested by the art, the peptides excluded by claim 8 are all 907-mers that are different from SEQ ID# 1 and one of ordinary skill in the art at the effective time of filing would motivated to make a pure solution of the protein to have a defined reagent for use in the lab.

Applicant argues that the claims was amended to remove the prior art for SEQ ID# 1.
A new rejection is made following the amendment.


Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carfi et al.  as applied to claims 7 and 8 above, and further in view of Ciaramella et al. (USPGPub 20190314493).
Carfi et al. is dicussed above.
Carfi et al. do not teach SEQ ID# 77.
Ciaramella et al. teach SEQ ID# 77 that is same as application SEQ ID# 217 and that the antigenic HCMV polypeptides comprises two or more HCMV polypeptides (para 278). 
One of ordinary skill in the art at the effective time of filing would know that antigenic HCMV can be combined for use as antigens as taught in Ciaramella et al. and been motivated to do so because the art teaches they can be combined.  
Thus, it would be prima facie obvious at the effective time of filing to make a composition of the claimed SEQ ID# 46 and SEQ ID# 217 with the expectation of success knowing that HCMV polypeptides can be combined.
Applicant argues that the claims was amended to remove the prior art for SEQ ID# 1.
A new rejection is made following the amendment.

Allowable Subject Matter
SEQ ID# 57 is free of the prior art.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648